        Case 5:21-cv-00534-SLP Document 27 Filed 09/15/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

JEROME ADRIAN DAVID,                          )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      Case No. CIV-21-534-SLP
                                              )
SCOTT CROW, et al.,                           )
                                              )
      Defendants.                             )

                                     ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell entered August 18, 2021 [Doc. No. 26]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation is adopted and Plaintiff’s

Motion for Injunctive Relief [Doc. No. 8] is DENIED as MOOT.

      IT IS SO ORDERED this 15th day of September, 2021.
